Exhibit 10(e)



Appendix C1



Last Revised On:

February 15, 2007









Name

Company

Pre-4/1/1997 Participant

Class A "Bonus SERP" Status

Double Basic Credits



 

Double Transition Credits

HAY, LEWIS, III

FPL Group, Inc

 

X

 



ROBO, JAMES L.

FPL Group, Inc

 

X

X1



OLIVERA, ARMANDO J.

Florida Power & Light Company

X

X

 



DEWHURST, MORAY P.

FPL Group, Inc

 

X

X1



DAVIDSON, F. MITCHELL

FPL Energy, LLC

 

X1

X1



ESCOTO, ROBERT H.

FPL Group, Inc

 

X1

X1

X1

MCGRATH, ROBERT L.

FPL Group, Inc

 

X1

X1

X1

RODRIGUEZ, ANTONIO

FPL Group, Inc

X

 

 



STALL, J. ARTHUR

FPL Group, Inc

X

X1

 



TANCER, EDWARD F.

FPL Group, Inc

 

X1

X1



CUTLER, PAUL I.

FPL Group, Inc

 

X1

 



DAVIS, K. MICHAEL

FPL Group, Inc

X

 

 

















1

The Compensation Committee has expressly identified these items and acknowledged
that they are subject to Internal Revenue Code Section 409A. In particular,
these items include: (i) the additional deferred compensation provided by the
designation of certain officers as Class A Executives, effective January 1,
2006; and (ii) the additional deferred compensation set forth in SERP Amendment
#4 (meaning amounts deferred by certain senior officers specified by the
Compensation Committee who became participants in the SERP on or after April 1,
1997 at the rate of two times the basic credit and, to the extent applicable,
the transition credit under the cash balance formula in the SERP for their
pensionable earnings on or after January 1, 2006). Importantly, nothing in
Amendment #4, the SERP, Compensation Committee resolutions, or any other
document shall be construed as subjecting to Code Section 409A any deferrals
made under the SERP prior to January 1, 2005.



 

 